McCrary, J.
1. The preliminary injunction is broad enough in its terms to restrain the defendants from annulling, or attempting to annul or reyoke, the complainant’s license for any cause whatever, and it, therefore, goes beyond the scope of the bill. The purpose of the bill is to prevent a cancellation of the complainant’s license, because of its refusal to pay a higher royalty than that exacted by defendants from Haish. The mandate of the writ should go no further than the allegation of the bill, and it will be modified accordingly.
2. In so far as the injunction restrains the defendants from instituting any suit or action against complainant to recover the royalty provided in the license of complainant, it must be dissolved, for the reason that it is wholly unnecessary for the protection of complainant’s rights. If the allegations of the bill be true, the amount of royalty to be paid by complainant has been reduced by the action of defendants in granting license to another at lower rates,' and, this being so, the complainant is only bound to pay or tender the reduced rates and its license will remain in full force. If sued for such royalty, its defense at law is ample, and its remedy plain, speedy, and adequate. It needs no affirmative aid from any court,.either of law or equity,'to enable it to defend. It can protect its rights by its own action in complying, or offering to comply, with the terms of its contract. The defense of such a suit would be that of a tender of payment or satisfaction in full of the demand sued upon; and it will not, of course, be claimed that the aid of a court of equity is required to establish it. Florence Sewing-machine Co. v. Singer Manuf’g Co. 8 Blatchf. 113.
3. We think that so much of the injunction as restrains the defendant from declaring a forfeiture of the complainant’s license for non-payment of royalty at the rate originally fixed therein, should remain in force; A public declaration of such a revocation might greatly injure the business of ■ the complainant, and the damages could not readily be ascertained and compensated in money. It would destroy, in a great measure, confidence in the right and title of complainant, and thus disable it from making sales. Persons deál-ing in patented articles must be able to assure the public that they have a clear right to do so, in order to secure patronage, since both seller and buyer may be liable in damages if the article is sold in violation of the rights of the owner Of the patent-right. Upon this point we concur in the views expressed by the supreme judicial court of Massachusetts in Florence Sewing-machine Co. v. Grover & Baker Sewing-machine Co. 110 Mass. 1.
Let an order be entered' in accordance with this opinion.